07/07/2020


1
                                                                                                 Case Number: DA 20-0070


2

3

4

5
                    IN THE SUPREME COURT OF THE STATE OF MONTANA
6                           SUPREME COURT CAUSE NO. DA 20-0070
                                              )
7    IN RE THE MARRIAGE OF:                   )
                                              ) SUPREME COURT CAUSE No. DA 20-0070
     SHARILYN J. SIMONSEN,
8                                             ) DISTRICT COURT CAUSE No. CDR-18-0216
                                              )
                  Petitioner/Appellee,
9                                             )               ORDER
            vs.                               )
10                                            )
     RUSSEL A. SIMONSEN,                      )
11                                            )
                  Respondent/Appellant.       )
12
               UPON REVIEW of the Appellant’s Motion for Extension of Time to File Opening Briefs and
13
     with good cause being shown;
14
               IT IS HEREBY ORDERED that Appellant’s opening brief is due August 10, 2020.
15
     CC:
16
           -   Appellant, c/o Patrick F. Flaherty
           -   Appellee, c/o Jeffrey S. Ferguson
17         -   Appellee, c/o Dana A. Henkel
18

19

20

21

22

23

24

                                                                                      Electronically signed by:
     ORDER                                                                                  Mike PAGE  1.
                                                                                                 McGrath
                                                                               Chief Justice, Montana Supreme Court
                                                                                             July 7 2020